DETAILED ACTION
This action is responsive to the application No. 16/459,224 filed on July 01, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/31/2021 responding to the Office action mailed on 01/11/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-16.

Terminal Disclaimer
The terminal disclaimer filed on 03/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,361,393 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 2015/0207102).

Regarding Claim 1, Jeong (see, e.g., Figs. 1-5), teaches a display apparatus 1 comprising:
an organic light emitting display panel 100 comprising a base layer 100a, a transistor TFT on the base layer 100a, a light emitting diode OLED electrically connected (i.e., through 111) to the transistor TFT, and a thin film encapsulation layer 100b (i.e., lowermost layer of encapsulation structure) on the light emitting diode OLED (see, e.g., Fig. 3);
a conductive layer 212/221 on the thin film encapsulation layer 100b (see, e.g., Fig. 4);
at least one inorganic layer (i.e., uppermost layer of encapsulation structure) on the thin film encapsulation layer 100b, each of the at least one inorganic layer (i.e.,  having a density of about 2.05 g/cm3 to about 2.4 g/cm3 (see, e.g., pars. 0071-0073, SiO2, has a density of 2.196 g/cm3);
an organic layer 351 on the at least one inorganic layer (see, e.g., par. 0093); and
a window 400 facing the organic light emitting display panel 100, with the conductive layer 210, the at least one inorganic layer, and the organic layer 351 between the window 400 and the organic light emitting display panel 100 (see, e.g., par. 0094).

Regarding Claim 3, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the thin film encapsulation layer 100b comprises:-6-101775443 1Application No.: 15/496,803Amdt date July 5, 2017
a plurality of inorganic thin films; and
at least one organic thin film between the plurality of inorganic thin films (see, e.g., pars. 0071-0073). 

Regarding Claim 6, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches an organic adhesion 5layer 410 configured to couple the window 400 to the organic light emitting display panel 100 (see, e.g., par. 0098).

Regarding Claim 7, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches a polarizing film 300 between the at least one inorganic layer (i.e., uppermost layer of encapsulation structure 100b) and the window 400 (see, e.g., par. 0091). 

Regarding Claim 8, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the conductive layer 212/221 comprises sensors 211 having a mesh shape (see, e.g., par. 0081). 

Regarding Claim 9, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the organic light emitting display panel 100 comprises an emission area and an non-emission area adjacent to the emission area, wherein the conductive layer 212/221 has a mesh pattern and overlaps the non-emission area each (see, e.g., Fig. 4, pars. 0076-0084).

Regarding Claim 10, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the conductive layer comprises:
a first conductive layer 212/221 on the thin film encapsulation layer 100b (i.e., lowermost layer of encapsulation structure); and
a second conductive layer 222 on the thin film encapsulation layer 100b, the second conductive layer 222 being different from the first conductive layer 212/221 (see, e.g., Figs. 4-5, pars. 0080-0082).

Regarding Claim 15, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the window 400 comprises a plastic film 410 (see, e.g., par. 0098). 

Regarding Claim 16, Jeong teaches all aspects of claim 15.  Jeong (see, e.g., Figs. 1-5), teaches that the organic layer 351 comprises an organic adhesion layer contacting the window 400 (see, e.g., par. 0093).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0207102) in view of Oosono (US 2007/0164666).

Regarding Claim 2, Jeong teaches all aspects of claim 1.  Jeong (see, e.g., Figs. 1-5), teaches that the at least one inorganic layer (see, e.g., uppermost layer of encapsulation structure) comprises a silicon nitride layer (see, e.g., par. 0071). 
Jeong is silent with respect to the claim limitation that the silicon nitride layer has a density of about 2.05 g/cm3 to about 2.4 g/cm3.
Jeong teaches the inorganic material (see, e.g., uppermost layer of encapsulation structure) comprising SiO2, SiNx, SiON, Al2O3, TiO2, Ta2O5, HfO2, or ZrO2 (see, e.g., par. e.g., par. 0072).  He, however, is silent with respect to the claim limitation that the silicon nitride layer (i.e., inorganic layer) has a density of about 2.05 g/cm3 to about 2.4 g/cm3.
Oosono, in similar encapsulation schemes to those of Jeong, on the other hand, teaches using silicon nitride films having densities of about 2.1 g/cm3 to about 2.6 g/cm3 to flatten and cover eventual pinholes in the underlying layers (see, e.g., pars. 0109, 0114).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jeong’s device a silicon nitride layer (i.e., an inorganic layer) having a density of about 2.05 g/cm3 to about 2.4 g/cm3, as taught by Oosono, to flatten and cover eventual pinholes in the underlying layers.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claims 1, 3-5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0103549) in view of Oosono (US 2007/0164666).

Regarding Claim 1, Lee (see, e.g., Figs. 1-5), teaches a display apparatus DA comprising:
an organic light emitting display panel 300 comprising a base layer 310, a transistor TFT on the base layer 310, a light emitting diode OLED electrically connected (i.e., through TH) to the transistor TFT, and a thin film encapsulation layer 340 on the light emitting diode OLED (see, e.g., Fig. 3B);
a conductive layer 410/430 on the thin film encapsulation layer 340 (see, e.g., Fig. 4B);
at least one inorganic layer 420 on the thin film encapsulation layer 340 (see, e.g., Fig. 4C);
an organic layer 440 on the at least one inorganic layer 420 (see, e.g., Fig. 2, par. 0067); and
a window 100 facing the organic light emitting display panel 300, with the conductive layer 410/430, the at least one inorganic layer 420, and the organic layer 440 between the window 100 and the organic light emitting display panel 300.
421 and 422 of layer 420 having different densities.  He also teaches that by controlling the density of the layers 421 and 422, the etch rate can be controlled as well as the breakdown voltage of the device, thus, improving the electrical durability of the insulating layer 420 (see, e.g., pars. 0064, 0133, 0148-0149).  He, however, is silent with respect to the claim limitation that each of the at least one inorganic layer has a density of about 2.05 g/cm3 to about 2.4 g/cm3.
Oosono, in similar encapsulation schemes to those of Lee, on the other hand, teaches using silicon nitride films having densities of about 2.1 g/cm3 to about 2.6 g/cm3 to flatten and cover eventual pinholes in the underlying layers (see, e.g., pars. 0109, 0114).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Lee’s device an inorganic layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3, as taught by Oosono, to flatten and cover eventual pinholes in the underlying layers.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 3, Lee and Oosono teach all aspects of claim 1.  Lee (see, e.g., Figs. 1-5), teaches that the thin film encapsulation layer 340 comprises:-6-101775443 1Application No.: 15/496,803Amdt date July 5, 2017
a plurality of inorganic thin films; and
at least one organic thin film between the plurality of inorganic thin films (see, e.g., pars. 0107-0108). 

Regarding Claim 4, Lee and Oosono teach all aspects of claim 3.  Lee (see, e.g., Figs. 1-5), teaches that the at least one inorganic layer 420 covers the conductive layer 410.

Regarding Claim 5, Lee and Oosono teach all aspects of claim 3.  Lee (see, e.g., Figs. 1-5), teaches that the organic layer 440 is contacted with the conductive layer 410 (see, e.g., Fig. 2).

Regarding Claim 13, Lee and Oosono teach all aspects of claim 1.  Lee (see, e.g., Figs. 1-5), teaches that the conductive layer 410/430 comprises 10sensors TP1/TP2 that define a single layer (see, e.g., par. 0113).

Regarding Claim 14, Lee and Oosono teach all aspects of claim 13.  Lee (see, e.g., Figs. 1-5), teaches that the sensors TP1/TP2 have a multi-layered structure (see, e.g., par. 0113).

Response to Arguments
Applicant's arguments filed on 03/31/2021 have been fully considered but are not persuasive.

The Applicants argue:
In making this rejection, the Office action alleges that Jeong teaches the recited “at least one inorganic layer” having a density of about 2.05 g/cm3 to about 2.4 g/cm338.2 Appin No. 16/459,224Amdt date March 31, 2021Reply to Office action of January 11, 2021 citing to SiO2 in pars. [0071] and [0072] of Jeong.  Indeed, neither the cited pars. [0071] and [0072] of Jeong, nor the rest of the disclosure in Jeong, appears to provide for or teach any density, let alone the specific recited density of the claimed at least one inorganic layer.

The examiner responds:
Jeong teaches that the inorganic layer can be SiO2 which has a density of 2.196 g/cm3.  A reference does not have to recite an inherent property of a material in order for that property to be disclosed.

The Applicants argue:
3 to about 2.4 g/cm3,” and cites to Oosono in an attempt to remedy this deficiency. 

The examiner responds:
Jeong teaches that the inorganic layer can be SiNx which has a density of 3.17 g/cm3, thus, falling outside the claimed range of 2.05-2.4 g/cm3.  Oosono is a reference teaching why having silicon nitride with a density of 2.1-2.6 g/cm3 is beneficial.
 
The Applicants argue:
Applicant has amended claim 1 to recite, among other things, that: “each of the at least one inorganic layers [has] a density of about 2.05 g/cm3 to about 2.4 g/cm3.” See e.g., par. [00166] of the Specification as originally filed. 
In contrast, Oosono appears to necessarily require the presence of at least one “hiqh-density barrier film,” such as high density silicon nitride, with a density that is outside the recited range.  Oosono, par. [0109] (emphasis added) Indeed, Oosono provides that “when only a low density barrier film is used, sufficient barrier property cannot be achieved.  Therefore, after a low density barrier film is formed, a high-density barrier film is formed.”  Oosono, par. [0109] (emphasis added); see also par. [0155] and [0160] (describing Examples 1 and 2, each including a barrier film having a density of 2.8 g/cm3). 
Given that Oosono appears to require at least one inorganic layer having density that is higher than the recited range, Oosono should at least now fail to provide for the recited features of, among other things, “at least one inorganic layer on the thin film of the at least one inorganic layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3” 
Additionally, the barrier film 5 of Oosono comprised of a double inorganic layer (elements 5a and 5b in FIG. 2 of Oosono) should not correspond to the recited “at least one inorqanic laver.”  Indeed, as the function of the barrier film 5 of Oosono appears to be the sealing (e.g., “prevent[ing] deterioration”, see Oosono, par. [0101]) of the light emitting diode (elements 2, 3, 4 in FIG. 2 of Oosono), the barrier film 5 of Oosono should, at best, be more akin to the recited thin film encapsulation layer, and not to the recited at least one inorganic layer.

The examiner responds:
Lee teaches most aspects of claim 1 including “at least one inorganic layer 420 on the thin film encapsulation layer 340 (see, e.g., Fig. 4C)”.  He, however, is silent with respect to the claim limitation that each of the at least one inorganic layer (i.e., layer 420) has a density of about 2.05 g/cm3 to about 2.4 g/cm3.  Oosono is a reference teaching why having silicon nitride with a density of 2.1-2.6 g/cm3 is beneficial.
The claim does not require a multilayer, it simply recites at least one layer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814